                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NEW YORK


LINDSEY COLLAZO, individually and on                  Civil Action No.: 6:19-CV-06050
behalf of others similarly situated,
                                                       RULE 7.1 DISCLOSURE STATEMENT
                             Plaintiff,
       v.

RESURGENT CAPITAL SERVICES L.P.,
and LVNV FUNDING, LLC,

                             Defendants.


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Resurgent Capital Services,

L.P. by its attorneys, Gordon & Rees Scully Mansukhani, LLP, certifies that it is 99% owned by

Resurgent Holdings, LLC and 1% owned by Alegis–Group, LLC, both of which are privately-

held companies, and no publicly held corporation owns 10% or more of its stock.

Dated: February 27, 2019
       New York, New York

                                GORDON REES SCULLY MANSUKHANI LLP
                                Attorneys for Defendant LVNV Funding, LLC and
                                Resurgent Capital Services L.P.


                                By:        /s/ Peter G. Siachos
                                          Peter G. Siachos

                                One Battery Park Plaza, Floor 28
                                New York, New York 10004
                                T: (973) 549-2531
                                F: (973) 377-1911
                                E: psiachos@grsm.com
